/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 13, 2015

                                       No. 04-15-00341-CV

                    BEXAR COUNTY CIVIL SERVICE COMMISSION,
                                   Appellant

                                                 v.

                                     Carmella GUERRERO,
                                            Appellee

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-08758
                          Honorable Antonia Arteaga, Judge Presiding

                                          ORDER
        The reporter’s record was due on July 6, 2015. The court reporter responsible for
preparing the reporter’s record in this appeal has filed a notification of late reporter’s record
stating that the record was not timely filed because appellant has failed to request and designate
the record and has failed to pay or make arrangements to pay the court reporter’s fee for
preparing the record.

       It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days from the date of this order that: (1) a written request has been made for preparation of
the reporter’s record pursuant to TEX. R. APP. P. 34.6(b)(1); and (2) either (i) the court reporter’s
fees have been paid or arrangements have been made to pay the court reporter’s fees, or (ii)
appellant is entitled to appeal without paying the court reporter’s fees.

        If appellant fails to respond to this order within the time provided, the appellant’s brief
will be due within thirty (30) days from the date of this order, and the court will only consider
those issues or points raised in the appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c). All other appellate deadlines are abated pending a
response to this order.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court